Citation Nr: 1034741	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-47 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a skin disability of 
the hands.  


REPRESENTATION

Appellant represented by:	Rebecca L. Takacs, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to February 
1996.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan. 

In July 2010, the Veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge; a transcript of that hearing is of record.  

The issues of entitlement to service connection for a skin 
disability of the hands, and a bilateral knee disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.  


FINDING OF FACT

The Veteran does not have headaches, or an undiagnosed disability 
manifested by headaches, due to his service.


CONCLUSION OF LAW

Headaches, and an undiagnosed disability manifested by headaches, 
were not incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for 
headaches, to include as due to an undiagnosed illness.  During 
his hearing, held in July 2010, he testified that his headaches 
began in about 1999.  

The Board first notes that since the issuance of the statement of 
the case, in October 2009, additional medical evidence, old 
letters from the Veteran, lay statements, and historical 
documentation pertaining to naval vessels, has been added to the 
claims file.  This evidence is accompanied by a waiver of RO 
review, received in July 2010.  See 38 C.F.R. § 20.1304(c) 
(2009).  Therefore, a remand for RO consideration is not 
required.  

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who 
exhibits objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]"; (3) which "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011"; and (4) 
that such symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the following 
(or any combination of the following): (A) An undiagnosed 
illness; (B) The following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs or 
symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) 
Irritable bowel syndrome; or (4) Any other illness that the 
Secretary determines meets the criteria in paragraph (a)(2)(ii) 
of this section for a medically unexplained chronic multisymptom 
illness; or (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).   

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

By definition, section 1117 only provides compensation for 
symptoms of a chronic disability that have not been attributed to 
a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); 
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very 
essence of an undiagnosed illness is that there is no 
diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a 
Persian Gulf War veteran's symptoms "cannot be related to any 
known clinical diagnosis for compensation to be awarded under 
section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The 
undiagnosed illness provisions of Public Law 103-446, as 
implemented by § 3.317, were specifically intended to relieve the 
unique situation in which certain Persian Gulf War veterans found 
themselves unable to establish entitlement to VA compensation 
because their illnesses currently cannot be diagnosed.").  

The Court has held that even though a disease is not included on 
the list of presumptive diseases a nexus between the disease and 
service may nevertheless be established on the basis of direct 
service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not show any relevant 
complaints, symptoms, or diagnoses.  The Veteran's separation 
examination report, dated in October 1995, shows that his head, 
and his  neurological system, were clinically evaluated as 
normal.  In an associated "report of medical history," he 
denied having had "frequent or severe headache."  See also 
August 1995 "five year physical" examination report, and 
associated "report of medical history" (same).  

As for the post-active duty medical evidence, it consists of VA 
and non-VA reports, dated between 1998 and 2007.  Overall, this 
evidence shows treatment for complaints of headaches beginning in 
2004, with a number of complaints of stress related to family and 
employment issues, and notations characterizing his headaches as 
"chronic," and as "tension headaches."  Private treatment 
reports, dated in December 2004 and February 2005, both note a 
reported history of headaches "for the past four months."  

A private treatment report from P.C.N., M.D., dated in December 
2004, contains assessments that include "Chronic headaches, 
likely tension related."  A February 2005 report from Dr. P.C.N. 
notes a reported history of headaches "since about Nov[ember]."  

Private treatment reports from R.J.J., M.D., include a November 
2004 report which contains an assessment of tension headaches.  A 
February 2005 report from Dr. R.J.J. contains an assessment that 
notes, "Tension headaches with worsening sx (symptoms) Discussed 
the schedule he is keeping with inadequate sleep, working 2 jobs, 
a newborn baby in the home.  We need to make some adjustments to 
his lifestyle & his schedule.  Anticipate that his headaches will 
significantly improve."  

A report from Advanced Physical Therapy (APT), dated in May 2005, 
notes a history of headaches beginning in November 2004, 
corresponding with "increased stress" to include the death of 
his mother and a change of jobs.  

The claims file includes three relevant lay statements, received 
in July 2010.  A statement from A.D. shows that the author has 
know the Veteran for about eight years, and that during that time 
the Veteran has had numerous headaches; the statement does not 
specify a time frame.  A statement from A.G.K. shows that she 
observed that the Veteran had a severe headache at a wedding in 
April 1999.  A statement from the Veteran's spouse shows that the 
Veteran's first severe headache she can remember was at a wedding 
in April 1999.  

The Board will first discuss the possibility of service 
connection on a direct basis.  The Veteran's service treatment 
reports do not show any relevant complaints, treatment, or 
diagnoses, and headaches were not noted upon separation from 
service.  Therefore, a relevant chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303(a).  In addition, the 
earliest medical evidence of headaches is dated no earlier than 
2004, a period of approximately eight years following separation 
from service, and there is no evidence of any chronic headache 
symptoms prior to 1999.  The lengthy period of time after service 
without treatment is evidence that there was no continuity of 
symptomatology and it weighs heavily against the claim.  The 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

In this regard, to the extent that the Veteran has testified that 
his headaches began in about 1999, several medical reports, dated 
between 2004 and 2005, show that he reported that his headaches 
began in 2004.  This evidence is afforded more probative value as 
to the date of onset of his headaches.  Furthermore, there is no 
competent evidence of a nexus between headaches and the Veteran's 
service.  See 38 C.F.R. § 3.303(d).  Accordingly, service 
connection for headaches on a direct basis is not warranted.  

However, the Veteran's primary argument is that service 
connection for headaches is warranted as due to an undiagnosed 
illness.  In this regard, he is shown to have one year of sea 
service, and to have received the Southwest Asia Service Medal 
with one star.  See Veteran's discharge (DD Form 214).  
Therefore, he is shown to meet the criteria for a Persian Gulf 
veteran.  See 38 C.F.R. § 3.317(d) (2009).  

With regard to the application of 38 C.F.R. § 3.317, there is no 
competent evidence to show that the Veteran has headaches due to 
an undiagnosed illness, or a medically unexplained chronic 
multisymptom illness.  The medical evidence shows that he has 
repeatedly received diagnoses of "tension headaches."  The  
Board further notes that the diagnoses of "tension headaches" 
appear to be consistent with the fact that examiners have 
discussed the Veteran's headaches in association with a number of 
stressors related to his work, personal life, and family matters.  
See e.g., February 2005 report from Dr. R.J.J.; see also 
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (the very 
essence of an undiagnosed illness is that there is no diagnosis).  
He, therefore, is not shown to have a "qualifying chronic 
disability" involving the claimed symptoms.  See 38 C.F.R. 
§ 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the 
foregoing, the Board finds that the preponderance of the evidence 
is against the claim, and that the appeal must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that headaches 
were caused by service that ended in 1996.  Primarily it is 
argued that headaches are due to an undiagnosed illness.  The 
Veteran has testified that his headaches began in about 1999.  
The Veteran's assertions would normally be competent evidence to 
show that he experienced headaches as of 1999.  See, e.g., Layno, 
6 Vet. App. 465.  However, as previously noted, the medical 
evidence indicates that his headaches began in 2004.  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan, 451 F.3d at 1337.  

The Board finds that the oral and written evidence in this case 
is not sufficient to warrant a grant of the claim.  The Veteran, 
and the authors of the lay statements, do not have the requisite 
skill, knowledge, or training, to be competent to provide a 
diagnosis of headaches, or to state whether headaches were caused 
or aggravated by service, to include whether his headaches are 
due to an undiagnosed illness.  See Espiritu, 2 Vet. App. 492.  
In this case, the post-service medical records do not show any 
relevant treatment prior to 2004, and there is no competent 
evidence of a nexus between headaches and the Veteran's service.  
Given the foregoing, the Board finds that the post-service 
medical evidence outweighs the Veteran's contentions, and the lay 
statements, to the effect that he has headaches that are related 
to his service.   

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in May and November 
of 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports have been 
obtained and are associated with the Veteran's claims file.  

The Veteran has not been afforded examination, and an etiological 
opinion has not been obtained.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

In this case, the service treatment reports do not show any 
relevant treatment.  Headaches were not shown upon separation 
from service in 1996.  An event in service related to headaches 
is not established, and the Veteran has testified that his 
headaches did not begin until 1999.  In fact, the Veteran has not 
established that a specific event in service may be associated 
with a disability or persistent or recurrent symptoms of a 
disability.  The earliest post-service medical evidence of 
headaches is dated no earlier than 2004, which is about eight 
years after separation from service, and there is no competent 
post-service evidence to show that the Veteran has headaches that 
are related to his service.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 38 
C.F.R. § 3.159(c)(4) (2009).  

The Court has held that VA is not required to provide a medical 
examination to a claimant as part of the duty to assist if the 
record does not establish that an event, injury, or disease 
occurred in service.  See Bardwell v. Shinseki, No. 08-2257, Slip 
op. (Vet. App. Aug. 17, 2010); see also Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's disability 
or symptoms were service related).  There is no reasonable 
possibility that a VA medical examination would assist the 
Veteran in substantiating his headache claim based upon the 
available evidence.

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

Entitlement to service connection for headaches is denied.  




REMAND

With regard to the claim for a left knee disability, the 
Veteran's service treatment reports include private treatment 
reports which show that in October 1990, prior to service, he 
underwent an arthroscopy and removal of a torn medial meniscus, 
with a postoperative diagnosis of medial meniscal tear of the 
left knee.  

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).  

In cases involving aggravation by active service, the rating is 
to reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into active 
service, whether the particular condition was noted at the time 
of entrance into active service, or whether it is determined upon 
the evidence of record to have existed at that time.  38 C.F.R. § 
3.322(a) (2009).  The Court has also recognized that temporary 
flare-ups of a pre-existing disorder during service, without 
evidence of a worsening of the underlying condition, did not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-
7 (1991).  

In this case, the claims file includes a VA examination report, 
dated in December 2007, which shows that the diagnoses included 
"ligament insufficiency of the left knee with instability."  
The examiner concluded that the Veteran's "bilateral knee 
condition is less likely than not related to his military service 
and the problem noted in the military."  The examiner explained 
that the left knee had an injury "after coming out of the 
service which resulted in further injury requiring surgery, so 
the knee injury is less likely than not related to the problems 
in the military."  

This opinion appears to be inadequate, as it appears to confuse 
the history for the right knee (which was not treated during 
service, and which was injured in May 2003, after service) (see 
reports from R.J.J., M.D., dated in 2003) with the history of the 
Veteran's left knee (which was injured prior to service, was 
treated during service, and which was not shown to have been 
injured after service).  See generally Neives-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Also, with regard to the left knee, it 
does not well address the criteria for aggravation at 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306.  Therefore, on remand, the Veteran 
should be afforded another examination of his knees, to include 
etiological opinions.  

With regard to the claim for a skin disability of the hands, VA 
is obliged to provide an examination or obtain a medical opinion 
in a claim for service connection when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. 79.  The evidence of 
a link between current disability and service must be competent.  
Wells, 326 F.3d 1381.  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

In this case, the Veteran has essentially asserted that he has 
had ongoing symptoms involving the skin of his hands since his 
service.  He also reported that he served as a hazardous 
materials disposal officer and implied that his skin disorder may 
have developed as a result of a chemical exposure.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  On remand, the Veteran should be afforded an 
examination of the skin of his hands, to include an etiological 
opinion.  

The appellant is hereby notified that it is his responsibility to 
report for the examinations and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim(s).  38 C.F.R. § 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination of his bilateral knees for the 
purpose of determining the nature and 
etiology of his current knee disorders.  
The examiner should review the contents of 
the claims file, and obtain relevant 
history from the Veteran.  Following the 
examination, the examiner should express an 
opinion on the following questions:

(a) whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the Veteran's preexisting 
left knee disorder underwent a permanent 
increase in severity during service that 
was beyond the natural progress of the 
disorder; and,

(b) whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that a right knee disorder had its 
onset during active service, or is related 
to any in-service disease or injury.  

The examiner must provide a rationale for 
the opinions expressed.  The claims folder 
and a copy of this remand should be made 
available to the examiner, and the examiner 
should state that the claims folder has 
been reviewed in association with the 
examination.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

If the examiner cannot express any of the 
requested opinions, an explanation should 
be provided.

2.  The Veteran should be afforded an 
examination of the skin of his hands for 
the purpose of determining the nature and 
etiology of his current hand disorders 
involving the skin.  The examiner should 
review the contents of the claims file, and 
obtain relevant history from the Veteran.  
Following the examination, the examiner 
should express an opinion as to whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the Veteran has a skin disorder of the 
hands that had its onset during active 
service, or is related to any in-service 
disease or injury.  

The examiner must provide a rationale for 
the opinions expressed.  The claims folder 
and a copy of this remand should be made 
available to the examiner, and the examiner 
should state that the claims folder has 
been reviewed in association with the 
examination.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

If the examiner cannot express any of the 
requested opinions, an explanation should 
be provided.

3.  Thereafter, the RO should conduct a de 
novo review of the claims of entitlement to 
service connection for bilateral knee 
disability, and a skin disability of the 
hands.  If any of the benefits sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


